DENY and Opinion Filed May 12, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00427-CV

                       IN RE LUKE SCHWINCK, Relator

          Original Proceeding from the 470th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 470-56682-2021

                         MEMORANDUM OPINION
                   Before Justices Schenck, Reichek, and Carlyle
                            Opinion by Justice Schenck
      In his May 5, 2022 petition for writ of mandamus, relator asks us to compel

the trial court to: (1) vacate various temporary orders regarding possession,

conservatorship, and child support; and (2) rule on a pending motion for

reconsideration. Entitlement to mandamus relief requires relator to show that the

trial court clearly abused its discretion and that he lacks an adequate appellate

remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding).

      Based on our review of the petition and the record before us, we conclude that

relator has failed to demonstrate an abuse of discretion. See TEX. R. APP. P. 52.8(a).
     Accordingly, we deny the petition for writ of mandamus.



                                       /David J. Schenck/
                                       DAVID J. SCHENCK
                                       JUSTICE



220427F.P05




                                     –2–